Title: From George Washington to Comfort Sands, 15 June 1782
From: Washington, George
To: Sands, Comfort,Livingston, Walter


                  
                     Gentn
                     Head Qrs Newburgh 15th June 1782.
                  
                  Under the present prospect of the Campaign, and a full
                     consideration of all Circumstances, I do, agreeably to the powers vested in me
                     by the Contract for the moving Army, fix upon West point as a Magizine of
                     Provision—& wish you to exert yourselves in laying them in accordingly,
                     (except the Salted Meat) at that place.
                  I think it incumbent on me to advertise you, that your estimate
                     of fourteen thousand Rations daily, I conceive to be inadequate to our certain
                     wants and may, eventually, be greatly short of the demand, if the Army should
                     be encreased for offensive operations in this Quarter. I am Gentn Yr Most Obedt
                     Sert
                  
                     Go: Washington
                  
                  
                     
                        To Comfort Sands, Walter Livingston and others
                     
                  
                  
               